ON MOTION FOR REHEARING
PER CURIAM.
We grant appellees’ motion for rehearing or clarification. Appellees contend that they did not receive financial benefit from the fraudulent notes and mortgages, in particular with respect to the $267,000 of payments referred to in the court’s opinion. Rather than resolve that controversy here, we remand with directions to the trial court to determine the amount of financial benefit received by appellees in connection with the fraudulent notes and mortgages. Appellants’ corrected motion for rehearing is denied.